BIRCH, J.
Howard sued Burk, in-assumpsit, for money loaned to his wife under the following circumstances : Burk was a steamboat pilot, and while absent upon the river his wife was in the habit of transacting business for him as his agent. In the year 1837, Howard was introduced to Mrs. Burk by one Charles Smith, and at his instance loaned her two hundred dollars, for the.purpose of purchasing a negro girl. In June, 1845, Smith went with Howard to Mrs. Burk for the money, twenty dollars of which she paid him, and promised the balance as soon as she could get it. -The defendant was not present on either of these occasions, nor was there any testimony that he had ever been seen or spoken to concerning the transaction. It was in testimony, however, that the-negro girl which was purchased with the money, thus borrowed, lived in the family of the defendant, and that upon one occasion, when an execution was levied upon her, at the instance of some person, the defendant interpleaded, claiming her as his property. Upon this testimony, at the instance of the plaintiff, the court instructed the jury : 1. If the jury believe, from the evidence, that defendant’s wife acted as the agent for him during his absence from the State, and as his agent borrowed money to *169pay for the negro in question ; and so appropriated the money thus borrowed, and upon the return of the defendant to the State the acts of the wife were approved and adopted by him, the jury should find for the plaintiff. 2. That the fact of the slave in question being kept as a servant in defendant’s family, and afterwards claimed by the defendant as his property, in a trial of the right of property before the sheriff, are circumstances from which the jury may infer that the wife of the defendant acted as his agent, and that he sanctioned and adopted the acts of the wife in the premises.
The giving of these instructions was unobjected «and unexcepted to by the defendant, at whose instance the court gave the following additional instructions : 1. Unless the jury believe from the evidence that Mrs. Burk (the wife) had authority from her husband to make the loan in question, or that it was subsequently ratified by him, they will find for the defendant. 2. Unless the jury believe from the evidence, that the defendant had promised, or authorized his wife to promise, to pay the debt, either verbally before the first day of August, 1845, or in writing after that date, and within six years before the commencement of this suit, it was barred by the statute of Limitations, and they will find for the defendant.
The jury having found for the plaintiff a sum equal to the principal and interest remaining unpaid, the defendant moved for a new trial, on the grounds that the verdict was against the instructions, against law, against the weight of evidence, against law and evidence, and because the damages were excessive.
As already remarked, no complaint was made concerning the instructions, and if there had been, we think they were well enough. In reference to the damages it has been seen that they do not exceed the ordinary interest which the law authorizes in liabilities of this nature. From all that appeals, either affirmatively or negatively, the wife was as competent to renew the liability of the husband in 1845, as she was to contract .it in 1831; so that the only question presented has relation to the weight of the testimony. This court has repeatedly declined to interfere with the verdicts of juries, in cases where the evidence, as preserved upon the record, seemed even to preponderate, against their finding. The reasons for this need not be re-stated — especially in a case where, according to our judgment, the jury found only such a verdict as we would have found ourselves.(a) The judgment of the Court of Common Pleas is accordingly affirmed.

(a) See Singleton v. Mann, 3 Mo. R. 464.